Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
             Claims1-20 are allowed.
The following is an examiner's statement of reasons for allowance: The closest prior arts of record of Kuo et al, (US 9,881,885 B2) or Lee et al, US 20170162500 A1 wherein Kuo for example teaches the limitation of" A semiconductor device comprising: an interlayer insulating layer[38] disposed on a substrate; a plurality of middle interconnections [35] disposed in the interlayer insulating layer[38]; a pad disposed [40] on the interlayer insulating layer[38]; an upper interconnection[140] disposed on the interlayer insulating layer[38]; a protective insulating layer [46]covering an edge of the pad, the upper interconnection[140], and a gap between the pad and the upper interconnection see fig. 1A-1B), the protective insulating layer [46] having an opening on the pad[40]; and a bump disposed on the pad ( see fig.1A-1B), the bump extending on the protective insulating layer and overlapping the upper interconnection from a top-down view, but it does not teach or suggest, singularly or in combination, at least the limitations of the independent claim 1,17 including " wherein at least one of the plurality of middle interconnections from among middle interconnections vertically closest to the pad has a first vertical thickness, the pad has a second vertical thickness that is twice to 100 times the first vertical thickness, 
Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in these independent claims, the claims are deemed patentable over the prior art.
Claims 2-16, 18-20 are also allowed as being directly or indirectly dependent of the allowed base claim(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU L DIALLO whose telephone number is (571)270-5449.  The examiner can normally be reached on M-F: 9:00AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN L PARKER can be reached on (303)297-4722.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAMADOU L DIALLO/Primary Examiner, Art Unit 2819